Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen(US 2016/0154681), Vorbach(US 8,058,899) and Abdelfattah(US 2021/0081763).
Regarding claim 24, Chen discloses a device comprising: a plurality of reconfigurable resources(Paragraph 30, logic resources of FPGA); a bus interconnecting the plurality of reconfigurable resources(Paragraph 30, Inherent the logic resources of FPGA are connected by a bus); and a configurator configured to deterministically compute a configuration for the bus based on operational parameters associated with the device and operational constraints associated with program modules to be executed by the plurality of reconfigurable resources(Paragraphs 39, 53 reconfiguring is determined according to demand for performance and load balance).
Chen does not specifically disclose the bus is a segmented interconnect. However, Vorbach discloses a segmented interconnect(Column 2, Lines 38-44). It would have been obvious to one of ordinary skill I the art at effective filing date to combine the teachings of Chen and Vorbach to have segmented interconnect. The motivation to do so would be eliminate delays of long bus lines.
Vorbach and Chen do not specifically disclose the configuration is based on an estimated latency of the segmented interconnect configuration. However, Abdelfattah discloses estimating latency of the FPGA resources. It would have been obvious to one of ordinary skill I the art at effective filing date to combine the teachings of Chen, Vorbach and Abdelfattah to have the configuration based on an estimated latency of the segmented interconnect configuration. The motivation to do so would be select the select optimal configuration.
Regarding claim 25, Chen, Vorbach and Abdelfattah disclose the device of claim 24, wherein the plurality of reconfigurable resources include a plurality of partial reconfiguration slots, the plurality of partial reconfiguration slots being reconfigurable without interrupting operation of the device(Chen: Paragraphs 28, 30, reconfigure partial logic units, non-configuration parts still run).
Regarding claim 26, Chen, Vorbach and Abdelfattah disclose the device of claim 24, wherein the operational parameters include a spatial and temporal allocation of the plurality of reconfigurable resources at the device(Chen: Paragraph 41).
Regarding claim 27, Chen, Vorbach and Abdelfattah disclose the device of claim 24, wherein the bus includes a plurality of bus segments, and the segmented interconnect configuration includes operational characteristics associated with the bus segments(Vorbach: Column 3, Lines 57-67, propagation times of bus lines).
Regarding claim 28, Chen, Vorbach and Abdelfattah disclose the device of claim 27, wherein the operational characteristics associated with a bus segment among the bus segments include at least one of a bandwidth, a number of inter-segment buffers, or a number of segment-module buffers(Vorbach: Column 3, Lines 57-67, propagation times of bus lines; Column 4, Lines 7-18, Interline buffers).
Regarding claim 29, Chen, Vorbach and Abdelfattah disclose the device of claim 24, wherein the operational constraints include timing constraints for the program modules(Chen: Paragraphs 39, 53, demand for performance and load balance).
Regarding claim 30, Chen, Vorbach and Abdelfattah disclose the device of claim 24, wherein the device is a field programmable gate array (FPGA), the bus is an FPGA bus, and the configurator is an FPGA configurator(Paragraphs 54-55).
Regarding claim 31, Chen discloses a device architecture comprising: a configuration manager including at least one processor and at least one memory including computer program code(Paragraph 57), the at least one memory and the computer program code configured to, with the at least one processor, cause the configuration manager to configure a bus of a device based on operational parameters associated with the device and operational constraints associated with program modules to be executed by reconfigurable resources at the device(Paragraphs 30, 39, 53 reconfiguring is determined according to demand for performance and load balance).
Chen does not specifically disclose the bus is a segmented interconnect. However, Vorbach discloses a segmented interconnect(Column 2, Lines 38-44). It would have been obvious to one of ordinary skill I the art at effective filing date to combine the teachings of Chen and Vorbach to have segmented interconnect. The motivation to do so would be eliminate delays of long bus lines.
Vorbach and Chen do not specifically disclose the configuration is based on an estimated latency of the segmented interconnect configuration. However, Abdelfattah discloses estimating latency of the FPGA resources. It would have been obvious to one of ordinary skill I the art at effective filing date to combine the teachings of Chen, Vorbach and Abdelfattah to have the configuration based on an estimated latency of the segmented interconnect configuration. The motivation to do so would be select the select optimal configuration.
Regarding claim 32, Chen, Vorbach and Abdelfattah disclose the device architecture of claim 31, further comprising: a configurator configured to compute the segmented interconnect configuration based on the operational parameters and the operational constraints(Chen: Paragraphs 39, 53).
Regarding claim 33, Chen, Vorbach and Abdelfattah disclose the device architecture of claim 32, wherein the configuration manager is configured to select a bitstream for configuring the configurator from a library of bitstreams(Chen: Paragraphs 5 and 28, Bitstreams from a library are used to configure FPGAs).
Regarding claim 34, Chen, Vorbach and Abdelfattah disclose the device architecture of claim 31, wherein the operational parameters include a spatial and temporal allocation of the reconfigurable resources at the device(Chen: Paragraph 41).
Regarding claim 35, Chen, Vorbach and Abdelfattah disclose the device architecture of claim 31, wherein the bus includes a plurality of bus segments, and the segmented interconnect configuration includes operational characteristics associated with the bus segments(Vorbach: Column 3, Lines 57-67, propagation times of bus lines).
Regarding claim 36, Chen, Vorbach and Abdelfattah disclose the device architecture of claim 35, wherein the operational characteristics associated with a bus segment among the bus segments include at least one of a bandwidth, a number of inter-segment buffers, or a number of segment-module buffers(Vorbach: Column 3, Lines 57-67, propagation times of bus lines; Column 4, Lines 7-18, Interline buffers).
Regarding claim 37, Chen, Vorbach and Abdelfattah disclose the device architecture of claim 31, wherein the device architecture is a field programmable gate array (FPGA) architecture, the configuration manager is a FPGA configuration manager, and the bus is an FPGA bus(Paragraphs 54-55).
Regarding claim 38, Chen discloses a non-transitory computer-readable medium storing computer readable instructions that, when executed by at least one processor at a device configuration manager(Paragraph 57), cause the device configuration manager to perform a method comprising: configuring a bus of a device, the configuration computed based on operational parameters associated with the device and operational constraints associated with program modules to be executed by reconfigurable resources at the device(Paragraphs 30, 39, 53 reconfiguring is determined according to demand for performance and load balance).
Chen does not specifically disclose the bus is a segmented interconnect. However, Vorbach discloses a segmented interconnect(Column 2, Lines 38-44). It would have been obvious to one of ordinary skill I the art at effective filing date to combine the teachings of Chen and Vorbach to have segmented interconnect. The motivation to do so would be eliminate delays of long bus lines.
Vorbach and Chen do not specifically disclose the configuration is based on an estimated latency of the segmented interconnect configuration. However, Abdelfattah discloses estimating latency of the FPGA resources. It would have been obvious to one of ordinary skill I the art at effective filing date to combine the teachings of Chen, Vorbach and Abdelfattah to have the configuration based on an estimated latency of the segmented interconnect configuration. The motivation to do so would be select the select optimal configuration.
Regarding claim 39, Chen, Vorbach and Abdelfattah disclose the non-transitory computer-readable medium of claim 38, wherein the method further comprises: computing the segmented interconnect configuration based on the operational parameters and the operational constraints(Chen: Paragraphs 39, 53).
Regarding claim 40, Chen, Vorbach and Abdelfattah disclose the non-transitory computer-readable medium of 38, wherein the operational parameters include a spatial and temporal allocation of the reconfigurable resources at the device(Chen: Paragraph 41).
Regarding claim 41, Chen, Vorbach and Abdelfattah disclose the non-transitory computer-readable medium of claim 38, wherein the bus includes a plurality of bus segments, and the segmented interconnect configuration includes operational characteristics associated with the bus segments(Vorbach: Column 3, Lines 57-67, propagation times of bus lines).
Regarding claim 42, Chen, Vorbach and Abdelfattah disclose the non-transitory computer-readable medium of claim 41, wherein the operational characteristics associated with a bus segment among the bus segments include at least one of a bandwidth, a number of inter-segment buffers, or a number of segment-module buffers(Vorbach: Column 3, Lines 57-67, propagation times of bus lines; Column 4, Lines 7-18, Interline buffers).
Regarding claim 43, Chen, Vorbach and Abdelfattah disclose the non-transitory computer-readable medium of claim 38, wherein the configuration manager is a field programmable gate array (FPGA) configuration manager, and the bus is a FPGA bus(Paragraphs 54-55).

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/               Primary Examiner, Art Unit 2187